142 So. 2d 868 (1962)
Ex parte Charles Clarence HAMILTON.
In re Charles Clarence HAMILTON
v.
STATE of Alabama.
6 Div. 604.
Supreme Court of Alabama.
June 21, 1962.
Orzell Billingsley, Jr., Arthur D. Shores, Peter A. Hall and Oscar W. Adams, Jr., Birmingham, and Chas. Langford, Montgomery, for petitioner.
MacDonald Gallion, Atty. Gen., for the State.
LAWSON, Justice.
Charles Clarence Hamilton was convicted in the Circuit Court of Jefferson County of the offense of breaking and entering a dwelling in the night with intent to ravish. § 85, Title 14, Code 1940. He was sentenced to death in accordance with the jury's verdict. Hamilton appealed to this court. We affirmed. Hamilton v. State, 270 Ala. 184, 116 So. 2d 906. The Supreme Court of the United States denied certiorari. 363 U.S. 852, 80 S. Ct. 1638, 4 L. Ed. 2d 1737.
Thereafter, Hamilton filed in this court a petition for leave to file an application for writ of error coram nobis in the Circuit Court of Jefferson County. That was the proper procedure in view of the fact that the judgment of the Circuit Court of Jefferson County had been affirmed by this court. Taylor v. State of Alabama, 335 U.S. 252, 68 S. Ct. 1415, 92 L. Ed. 1935; Ex parte Williams, 268 Ala. 535, 108 So. 2d 454, and cases cited. We denied the petition for leave to file an application for writ of error coram nobis in the trial court. Ex parte Hamilton, 271 Ala. 88, 122 So. 2d 602.
The Supreme Court of the United States granted certiorari to review our judgment denying leave to file the application for writ of error coram nobis (Hamilton v. Alabama, 364 U.S. 931, 81 S. Ct. 388, 5 L. Ed. 2d 364) and thereafter reversed the judgment of this court and remanded the cause to this court for proceedings not inconsistent with the opinion of the Supreme Court of the United States. Hamilton v. Alabama, 368 U.S. 52, 82 S. Ct. 157, 7 L. Ed. 2d 114.
In conformity with the opinion and judgment of the Supreme Court of the United States, Hamilton's petition for leave to file an application for writ of error coram nobis in the Circuit Court of Jefferson County is granted.
Petition granted.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.